Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J), rendered January 26, 2004, convicting defendant upon his plea of guilty of the crime of criminal contempt in the first degree.
In satisfaction of two indictments, defendant pleaded guilty to the crime of criminal contempt in the first degree and waived his right to appeal. He was sentenced as a second felony offender to the minimum prison term of lVs to 3 years. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.